      Case 1:20-mj-00354-JFA Document 1 Filed 12/16/20 Page 1 of 4 PageID# 1


UNDER SEAL
                                                                                 ·1 ~,---~
                                                                                         __t__[_~_ rm
                         UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
                                                                                 r       DEC I 6 2020 tw
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                        ALEXANDRIA. VIRGINIA

 In the Matter of the Extradition of            )
                                                )       1:20-mj-354 (Under Seal)
 Jean Guy Guillaume ETOUMAN                     )


 COMPLAINT FOR PROVISIONAL ARREST WITH A VIEW TOWARD EXTRADITlON
                            (18 U.S.C. § 3184)

        l, the undersigned Special Assistant United States Attorney, being duly sworn, state on

 information and belief that the following is true and correct:

 1.     In this matter, I represent the United States in fulfilling its treaty obligation to France.

 2.     There is an extradition treaty in force between the United States and France.

 Extradition Treaty Between the United States of America and France, with Agreed Minute, U.S.

 Fr., Apr. 23, 1996, S. TREATY Doc. No. 105-13 (1997), as amended by the Instrument as

 contemplated by Article 3, paragraph 2, of the Agreement on Extradition Between the United

 States of America and the European Union signed 25 June 2003, as to the application of the

 Extradition Treaty Between the United States of America and France signed 23 April 1996, U.S.-

 Fr., Sept. 30, 2004, S. TREATY Doc. No. 109-14 (2006) (collectively, the "Treaty").

 3.     The Treaty provides in Article 13 for the provisional arrest and detention of alleged

 fugitives pending the submission of a fonnal request for extradition and supporting documents.

 4.     In accordance with Article 13 of the Treaty, the Government of France has asked the

 United States to provisionally arrest Jean Guy Guillaume ETOUMAN ("ETOUMAN" or the

 "fugitive") with a view toward his extradition.
     Case 1:20-mj-00354-JFA Document 1 Filed 12/16/20 Page 2 of 4 PageID# 2




5.     According to information the Government of France has provided, ETOUMAN was

convicted in absentia of rape of a vulnerable person, in violation of articles 222-23, 222-24, 222-

44, and 222-45 of the French Penal Code.

6.     This offense was committed within the jurisdiction of France. On January I 0, 2007,

French Investigating Judge Bertelle-Geffroy issued an arrest warrant for ETOUMAN, and

ETOUMAN was later found guilty in absentia on September 30, 2009, before the Paris Assize

Court, on the basis of the following facts:

7.     On September 29, 2001, the victim went to Le Saint nightclub located in Paris, France,

with friends. As the victim reported to French police the next day, while she was at the club she

met two men who knew one another: one named Benjamin, and another man with whom she

went home in the early morning hours of September 30, 2001.

       The victim indicated to French investigators that she recalled leaving the bar around 5:30

a.m. and drinking vodka with the man who accompanied her home. She stated that when she

woke up around 10:30 a.m., the individual was gone. She woke up not wearing pants or

underwear, even though she recalled falling asleep in her clothes. The victim's apartment door

had been locked from the outside, and a note was left in her apartment advising her to take an

emergency contraceptive pill.

       French investigators tested the victim's bedsheets, pants and underwear, and took swabs

from the victim's vagina and anus, which revealed the presence of male DNA in the form of

spermatozoa intermixed with the DNA of the victim. In addition, an analysis of the vodka bottle

seized by French investigators from the victim's apartment revealed the presence of Gamma

Hydroxybutyrate, also known as GHB, and commonly referred to as the "date rape drug".
     Case 1:20-mj-00354-JFA Document 1 Filed 12/16/20 Page 3 of 4 PageID# 3




       Police investigation focused on Jean Guy Guillaume ETOUMAN, who was arrested in

March 2002. Although ETOUMAN initially claimed to have never been to Le Saint nightclub,

he later admitted to having gone home with the victim on the night in question, consuming more

alcohol there, and having consensual sex with her. He also admitted to having left the note

suggesting emergency contraception.

       After initially denying that he had altered the victim's drink and implicating his friend,

Benjamin Chelly, ETOUMAN later retracted these statements during a subsequent interrogation

on June 23, 2003, and indicated that Chelly had nothing to do with the incident and had not

accompanied him to the victim's home. French authorities ultimately dropped the charges

brought against Chelly.

       Paul Etouman, ETOUMAN's brother, admitted to French police that he, his brother, and

Benjamin Chelly had all been at Le Saint nightclub. Paul Etouman stated that when he and

Benjamin Chelly had left the club, his brother, ETOUMAN, was still at the club with the victim.

Paul Etouman also stated that ETOUMAN had told him that he had locked the victim in her

apartment and that she had been asleep before the sexual intercourse occurred.

       Analysis of the victim's mobile phone records showed that nine calls were made or

received between 4:00 a.m. and 9:00 a.m. between Paul Etouman and the victim's phone, on the

morning of September 30, 2001, following the alleged rape.

       DNA testing revealed that the male DNA identified on the victim's underwear and

bedspread, and on the vaginal and anal swabs taken from the victim, was that ofETOUMAN.

8.     United States Customs and Border Protection intercepted ETOUMAN this morning,

December 16, 2020, at Dulles Airport, from where he was attempting to fly to Ethiopia. He
       Case 1:20-mj-00354-JFA Document 1 Filed 12/16/20 Page 4 of 4 PageID# 4




remains within the jurisdiction of this Court, in the custody of U.S. Customs and Border

Protection.

9.       The Government of France has represented that it will submit a formal request for

extradition supported by the documents the Treaty specifies and within the time the Treaty

requires.

I 0.     ETOUMAN likely would flee if he learned of the existence of a warrant for his arrest.

         WHEREFORE, the undersigned requests that a warrant for the arrest of the aforenamed

person issue in accordance with 18 U.S.C. § 3 I 84 and the Treaty, and that this complaint and the

warrant be placed under the seal of the Court, except as disclosure is needed for its execution,

until such time as the warrant is executed.



                                                         /s/ Nicholas J. Schilling, Jr.
                                                         Special Assistant United States Attorney


Sworn to before me and subscribed in my presence this   \Cyof December, 2020, at ~
                                                          - ---,----,--   /S/    ;r@
                                                          John F. Anderson
                                                          U, 1itJRiPelatsia¥!Jlrel~~sffli~~~ udge
